Exhibit 10.18

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (the “Amendment”), is made and
entered into this 21st day of April, 2011, by and among American Renal
Management, LLC, a Delaware limited liability company (the “Company”), American
Renal Holdings, Inc., a Delaware corporation (“ARH”), and John M. McDonough
(“Executive”).

WHEREAS, Company, ARH and Executive entered into that certain Employment
Agreement dated March 22, 2010 (the “Agreement”);

WHEREAS, Company, ARH and Executive desire to amend the Agreement to change the
title of Executive, as more fully set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Agreement shall be
amended as follows:

1. Article 1 shall be amended in its entirety effective as of the date hereof to
read as follows: “During the term of this Agreement, the Company will employ the
Executive, and the Executive will serve the Company in the capacity of the Chief
Operating Officer of the Company”.

2. Except as amended hereby, the Agreement shall remain in full force and
effect.

3. This Amendment shall be governed by and construed in the accordance with the
Commonwealth of Massachusetts without giving effect to the principals of
conflicts of laws.

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which taken together constitute one in
the same Agreement.

IN WITNESS WHEREOF, this Amendment has bee executed by the parties hereto
effective as of the date written above.

 

EXECUTIVE /s/ John M. McDonough John M. McDonough

 

AMERICAN RENAL HOLDINGS, INC. By:   /s/ Joe Carlucci   Joe Carlucci, CEO

 

AMERICAN RENAL MANAGEMENT, LLC By:   /s/ Joe Carlucci   Joe Carlucci, CEO